MEMORANDUM **
David E. Newhouse, the attorney for the defendants below, appeals the district court’s order holding him personally liable under 28 U.S.C. § 1927 to Gary Fong, Inc. for $15,441.00 in expenses. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion an imposition of sanctions under 28 U.S.C. § 1927, Gomez v. Vernon, 255 F.3d 1118, 1135 (9th Cir.2001), and we affirm.
The district court did not abuse its discretion by finding that Newhouse’s litigation tactics were pursued in bad faith and resulted in extra, unnecessary work both for plaintiffs counsel and the court. See Trulis v. Barton, 107 F.3d 685, 694 (9th Cir.1995).
Newhouse’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.